CONCESSION OF ERROR

PER CURIAM.
As appellees candidly concede, the trial court erroneously granted partial Summary Judgment with respect to all the counts of the Complaint except those dealing with “Equity Dating”. Additionally, as appellees further concede, Summary Judgment as to all Counts, including the “Equity Dating” Count, was premature and/or the documents relied on by the appellees should have been authenticated. Accordingly, the Order granting partial Summary Judgment is reversed and the cause remanded for further consistent proceedings.
Reversed.